FILED
                            NOT FOR PUBLICATION
                                                                               JUN 21 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ITN FLIX, LLC, a Utah Limited Liability          No.    20-56187
company,
                                                 D.C. No.
              Petitioner,                        2:20-cv-01978-ODW-AGR

 and
                                                 MEMORANDUM*
GIL MEDINA, an individual,

              Petitioner-Appellant,

 v.

DANNY TREJO, an individual,

              Respondent-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                    Otis D. Wright II, District Judge, Presiding

                            Submitted June 17, 2021 **
                             San Francisco, California

Before: FERNANDEZ, SILVERMAN, and N.R. SMITH, Circuit Judges.

       *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      Gil Medina appeals pro se from the district court’s judgment confirming an

award in an arbitration brought by Danny Trejo against Medina and his company,

ITN Flix, LLC (ITN). The district court denied Medina’s petition to vacate the

award, and granted Trejo’s request to confirm it. We affirm.

      We agree with the district court that Medina’s petition to vacate the

arbitration award was untimely because Medina failed to serve Trejo or his counsel

with notice of the petition within three months after the final arbitration award was

delivered. See 9 U.S.C. § 12; see also Stevens v. Jiffy Lube Int’l, Inc., 911 F.3d

1249, 1251–52 (9th Cir. 2018). In light of that untimeliness, we decline to review

Medina’s other challenges1 to the district court’s confirmation of the award. See

Brotherhood of Teamsters Loc. No. 70 v. Celotex Corp., 708 F.2d 488, 490 (9th

Cir. 1983); see also Lafarge Conseils Et Etudes, S.A. v. Kaiser Cement & Gypsum

Corp., 791 F.2d 1334, 1338–39 (9th Cir. 1986).

      AFFIRMED.




      1
        See 9 U.S.C. §§ 10–11; Kyocera Corp. v. Prudential-Bache Trade Servs.,
Inc., 341 F.3d 987, 997 (9th Cir. 2003) (en banc); see also Lagstein v. Certain
Underwriters at Lloyd’s, London, 607 F.3d 634, 641 (9th Cir. 2010).
                                          2